* Reporter's Note: For former reports of litigation involving same parties or property, see Halliday v.York Lake Co. et al., 125 Ohio St. 608,188 N.E. 791, State, ex rel. Fulton, Supt. of Banks, v.Halliday, 132 Ohio St. 179. 5 N.E.2d 407, certiorari denied. 301 U.S. 699. 81 L.Ed., 1354,57 S. Ct., 929, rehearing denied, 302 U.S. 773, 82 L.Ed., 599,58 S.Ct., 4; State, ex rel. Fulton, Supt. ofBanks, v. Halliday, Admr., 133 Ohio St. 630,15 N.E.2d 540; Cleveland Trust Co v. YorkLake Co. et al. 134 Ohio St. 68, 15 N.E.2d 779;State, ex rel. Halliday, Admr., v. Court ofAppeals et al., 134 Ohio St. 191, 16 N.E.2d 260;Halliday v. Squire, Supt. of Banks,137 Ohio St. 388. 30 N.E.2d 687, Halliday vSquire, Supt. of Banks, 138 Ohio St. 398,35 N.E.2d 152, certiorari denied, 314 U S. 678, 86 L. Ed. 543.62 S.Ct., 179; State, ex rel. Fulton, Supt. ofBanks, v. Halliday et al., 140 Ohio St. 337.43 N.E.2d 238. certiorari denied, 317 U.S. 711.87 L. Ed., 106, 63 S.Ct., 160. rehearing denied, 317 U.S. 711,87 L.Ed., 225, 63 S Ct., 264.
The record before this court does not contain proof sufficient to sustain the petition to vacate the judgment of the Court of Appeals. The proceedings of a trial court are deemed correct unless error affirmatively appears on the face of the record. Makranczy v. Gelfand, Admr., 109 Ohio St. 325,  142 N.E. 688.
Assuming the second petition to vacate was filed within limitation, all issues presented thereby had been *Page 550 
finally determined in the proceeding under the former petition to vacate.
There is nothing in the present record to establish that appellant Robert W. Halliday had not had an adjudication by a Court of Appeals composed of qualified and disinterested judges.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL, WILLIAMS and TURNER, JJ., concur.